COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-197-CV
  
  
  
IN THE INTEREST OF S.L.K.,
A MINOR CHILD
  
  
  
------------
 
FROM THE 30TH DISTRICT COURT OF WICHITA 
COUNTY
 
------------
 
MEMORANDUM OPINION1
 
------------
        Appellant 
Roger Allen Krick, Jr. appeals from the trial court’s interlocutory order 
denying his request for appointed counsel in a suit affecting the parent-child 
relationship. The suit, filed by the Attorney General of Texas, seeks orders 
concerning child support and conservatorship.  Appellate courts have 
jurisdiction to consider immediate appeals of interlocutory orders only if a 
statute explicitly provides appellate jurisdiction.2  
No statute provides this court with jurisdiction to consider the interlocutory 
appeal of an order denying appointed counsel in this case seeking orders of 
conservatorship and child support.3  
Furthermore, no final judgment has been issued in this case.
        On 
July 8, 2004, we sent Appellant a letter requesting a response showing grounds 
for continuing the appeal absent a final judgment as the order denying appointed 
counsel does not appear to be a final appealable judgment.  Documents this 
court has received from Appellant since July 8, 2004 do not demonstrate any 
grounds for continuing the appeal.  Accordingly, we dismiss the appeal for 
want of jurisdiction.4
    
    
                                                                  PER 
CURIAM
   
   
PANEL 
D:   DAUPHINOT, HOLMAN, and GARDNER, JJ.
DELIVERED: October 21, 
2004

NOTES
1.  See
Tex. R. App. P. 47.4.
2.  Stary 
v. DeBord, 967 S.W.2d 352, 352-53 (Tex. 1998).
3.  See 
id.; Tex. Civ. Prac. & Rem. Code 
Ann. § 51.014 (Vernon Supp. 2004-05).
4.  See
Tex. R. App. P. 42.3(a), 43.2(f).